Citation Nr: 1728412	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-18 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent, and an increased rating in excess of 70 percent from September 18, 2015, for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marines from January 2005 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2010 decisions by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  The St. Louis, Missouri RO has assumed the role of agency of original jurisdiction. 

The Board notes the Veteran did not file a notice of disagreement to the July 2009 RO decision which granted entitlement to service connection for PTSD evaluated at 30 percent disabling, however the decision did not become final as the Veteran filed a claim for increase in August 2009. 

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in May 2015.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in July 2015 when the Board remanded it for further evidentiary development and to afford the Veteran a contemporaneous VA examination.  The requested development and examination have been completed

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  





FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, for the period prior to September 18, 2015, the Veteran's PTSD was manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; however, occupational and social impairment with deficiencies in most areas is not shown. 

2.  For the period from September 18, 2015, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, for the period prior to September 18, 2015, the criteria for a disability rating of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1110, 1155, 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.159, 3.303, 3.304, 3.385, 3.400, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  For the period from September 18, 2015, the criteria for a disability rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the July and May 2010 rating decisions which granted service connection for PTSD, letters dated August 2006, May 2007 and February 2009 provided the Veteran with notice of the information and evidence needed to substantiate his claim.  Consistent with Dingess, these letters included notice of the process in which VA assigns disability evaluations and effective dates.  VA provided an additional notice letter in August 2009 providing further information on the evidence needed to substantiate the Veteran's increased rating claim. 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, private treatment records, and VA treatment records, to include VA examinations, have been obtained and associated with the record.  VA examinations were afforded in January 2007, June 2009, October 2009, June 2012 and September 2015.  The record does not suggest and the Veteran has alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's PTSD is currently assigned an initial 30 percent disability rating from February 23, 2009, and a 70 percent disability rating from September 18, 2015 under Diagnostic Code 9411.  The Veteran seeks an increased rating.  

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case, PTSD.  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result. Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.

Factual Background

The Veteran filed a claim for service connection for PTSD in August 2006.  He was subsequently afforded a VA examination in January 2007.  However, the examiner determined that he did not meet the DSM-IV criteria for PTSD and instead diagnosed him with an adjustment disorder with mixed anxious and depressed mood.  

The Veteran was next afforded a VA examination in June 2009.  The examiner described the Veteran as averagely groomed, adequately dressed, appropriate and cooperative during the interview.  It should be noted that the Veteran's in-service stressors include direct contact with enemies while deployed in Iraq and he was injured, including shrapnel wounds to his left elbow and back, when his unit came under attack.  He received the Purple Heart for his combat injuries. It was noted that the Veteran complained of flashbacks and regular nightmares of his experiences in Iraq.  His sleep was not good barely sleeping for 3 to 4 hours a night.  The Veteran reported startle response with loud unexpected noises such as a door slamming, gunfire, and cars backfiring.  He reported road rage and that he got very anxious and "freaks out" if stuck in traffic.  He reported having a short temper and became irritable and angry easily.   He had a hard time interacting meaningfully with other people and preferred to stay by himself.  No significant guilt feelings were reported and he denied any recent active suicidal or homicidal ideation.  He had no auditory or visual hallucinations, paranoia, delusions, or other thought disorders.  

The examiner reported the Veterans symptoms as being mild to moderate in severity.  His general behavior was observed to be appropriate.  He was not employed, but looking for a job.  He described some work related problems in the past and had difficulty controlling his anger in some situations that resulted in conflicts at the job.  He had taken Celexa in the past for anxiety and depression, but stopped taking it as he thought he had gotten better and did not need to take it anymore.  He lived with his wife and a 2 year old girl.  He stayed in the house all day long and did not report a social life.  On examination, the Veteran was averagely groomed and adequately dressed.  His communication and sensorium were clear and his speech had a normal volume with regular rate and rhythm.  His psychomotor activity was within normal limits although he appeared somewhat anxious.  His mood was depressed and his affect sad, constricted, and mood congruent.  His memory was grossly intact.  Insight was limited and judgment was adequate for basic needs.  Cognitive evaluation was grossly intact.  The Veteran was assigned a GAF score of 65, which the examiner opined met the minimal DSM-IV criteria for post-traumatic stress disorder. 

The Veteran was also afforded a VA examination in October 2009.  The examiner described his general appearance as normal and well-dressed and groomed.  His behavior was within normal limits with normal speech speed and amount.  The Veteran's mood was mildly depressed, but his affect was within normal limits.

During this examination, the Veteran reported that he was feeling depressed and had more frequent nightmares of military combat.  He was described by the examiner as very irritable.  His wife told the examiner that his hygiene was less kept up.  

The Veteran maintained that he suffered from low energy, lack of concentration, isolation and avoidance of large crowds.  He also reported that he had occasional thoughts of harming other people and of harming himself, but had neither plan nor an intention to do so.  

In regards to employment, the Veteran described himself as irritable with decreased concentration, energy and a lack of desire to be around crowds.  These same symptoms impacted his social functioning.  

The October 2009 examiner assigned the Veteran a GAF score due to PTSD of 60, which the examiner described mild impairment in employment and social functioning. 

In January of 2012 at the G.V. (Sonny) Montgomery VAMC, the Veteran complained of poor sleep and combat related nightmares 2-3 times nightly. 

The Veteran was another VA examination for PTSD in June 2012.  At the examination, the Veteran was polite, cooperative and well oriented.  The examiner described the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

However, the examiner also noted that the Veteran quit his job in January 2012 following his hospitalization in the acute psychiatric unit.  The Veteran's VA treatment records corroborate his January 2012 hospitalization.  

During the examination, the Veteran reported recurrent and distressing recollections and dreams of his traumatic event.  He also reported intense psychological distress and reactivity at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  

The Veteran also made efforts to avoid thoughts, feelings or conversations associated with the trauma and avoided activities, places or people that arouse recollections of trauma.  The examiner also noted that the Veteran had a sense of foreshadowed future. 

His persistent symptoms included difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance and exaggerated startle response.  These responses all had a duration longer than one month and caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  Additional symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often and chronic sleep impairment. 
In April 2015, during a visit to G.V. (Sonny) Montgomery VAMC, the Veteran reported difficulty sleeping as well as feeling of paranoia.  He also reported that he sleeps with a gun, which disturbs his wife.  Within the following months, the Veteran reported suicidal ideations during his May 2015 Board hearing, but denied such ideations during a July 2015 visit to the Montgomery VAMC.

Most recently, the Veteran was afforded a VA examination in September 2015.  The examiner described the Veteran as having occupational and social impairment with reduced reliability and productivity.  

The Veteran continued to experience recurrent and distressing recollections and dreams of his traumatic event, as well as, dissociative reactions in which he felt or acted as if the traumatic event was recurring.  He also continued to report intense psychological distress and reactivity at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event. 

He also reported avoidance or efforts to avoid external reminder, distressing memories, thoughts, or feelings about or closely associated with the traumatic event.  In addition, the Veteran experienced persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others and persistent inability to experience positive emotions.  His persistent symptoms also included sleep disturbance, irritability, hypervigilance and exaggerated startle response.  

Additional symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, impaired judgment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting and suicidal ideation. 

The examiner concluded that the Veteran continued to meet the criteria for a diagnosis of PTSD, severe, and his symptoms seemed to have worsened since his last VA examination.  

At the time of his September 2015 VA examination, the Veteran appeared to still be employed as a sixth grade teacher, as he reported that "I hope I don't lose my job." 

Upon careful review of the evidence of record, the Board finds that when resolving reasonable doubt in favor of the Veteran, the objective medical evidence and the Veteran's statements regarding his symptomatology more nearly approximates occupational and social impairment associated with a 50 percent disability rating for the period prior to September 18, 2015.  In other words, the Board finds that a rating of 50 percent for this time period is warranted, but that the preponderance of the evidence is against an evaluation in excess of 50 percent during this period.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

For the period from September 18, 2015, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms consistent with a 100 percent disability evaluation based on total occupational and social impairment.  Id.  As a result, the Board finds that an evaluation of 50 percent for prior to September 18, 2015 is appropriate and an evaluation of 70 percent, but no higher, is appropriate after September 18, 2015.

The Board has considered the VA treatment records, including all VA examination reports, his hearing testimony and lay statements by the Veteran and his spouse regarding the impact of his PTSD on his occupational and social impairment.

For the pendency of the appeal before September 18, 2015, a rating of 50 percent most closely approximates the Veteran's PTSD symptomatology.  As contemplated by a 50 percent rating, the Veteran's symptoms reflect occupational and social impairment with reduced reliability and productivity.  The record reflects difficulty in adapting to a work like setting, difficulty in adapting to stressful circumstances, chronic sleep impairment, anxiety, impairment of short term memory, panic attacks less than once per week and depressed mood with lack of motivation.

However, the evidence is against an evaluation of 70 percent for any point prior to September 18, 2015.  The Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Although the Veteran did report suicidal ideations, these ideations were distant in time between one another and appear passive.  In additional, prior to September 18, 2015, the Veteran attended school and worked as a sixth grade teacher.  This evidence, combined with the Veteran's GAF scores, does not establish occupational and social impairment with deficiencies in most areas.  Therefore, the weight of the evidence is against a 70 percent evaluation for PTSD at any time prior to September 18, 2015.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In accordance with the symptoms displayed by the Veteran at his September 18, 2015 VA examination, the RO concluded that the severity, frequency, and duration of the Veteran's symptoms worsened to the point that his social and occupational impairment is consistent with a 70 degree evaluation.  The Board finds that an evaluation of 100 percent is not warranted.

During this period, the Veteran reported recurrent and distressing recollections and dreams of the event; persistently avoided stimuli; had diminished interest in activities; feelings of detachment; hypervigilance; exaggerated startle response; depressed mood; anxiety; disturbances of mood and motivation; difficulty in adapting to stressful circumstances; sleep impairment; poor energy; decreased concentration; panic attacks more than once per week; increased irritability; memory loss and suicidal ideation.

There was no indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger in hurting self or others, inability to perform activities of daily living or disorientation of time or place.  While the Veteran's representative speculated in an April 2017 informal hearing presentation that a higher rating was warranted as the Veteran's irritable behavior and outbursts could be considered a persistent danger of hurting others, the medical evidence of record shows that the Veteran's mood was appropriate.  While the Veteran has had some past difficulty in the workplace getting along with others, the record does not establish a persistent danger of him hurting himself or others.  On the contrary, the most recent VA examination in September 2015 shows that the Veteran was able to obtain a bachelor's degree in 2014 and had taken a job at a middle school in January 2015. While he had frequent arguments with his wife and reported a "small altercation with a coworker that teaches computer science", he denied obsessive thoughts, compulsive behaviors, aggressions, and fights as well as thoughts of harming himself or others.  
Thus, the Board finds that for this period the Veteran does not have total occupational and social impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 100 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan v. Principi, 16 Vet. App. 436, 442(2002), the Board concludes that his overall level of disability does not exceed the criteria for a 70 percent rating.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The evidence of record supports that the Veteran has difficulty with familial and social relationships, employment, especially when it is stressful, and sleep, as well as anxiety, panic attacks, irritability and intermittent suicidal ideations.  As discussed above, the 70 percent rating is adequate to fully compensate for these symptoms which are contemplated by the rating criteria.

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.


ORDER

An initial rating of 50 percent, but no higher, for PTSD for the period prior to September 18, 2015, is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to an increased rating in excess of 70 percent for service connected PTSD form September 18, 2015 is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


